Citation Nr: 1233291	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-20 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for osteoarthritis of the bilateral hands. 

2. Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension, to include as secondary to an innocently acquired psychiatric disorder.

3. Entitlement to service connection for an innocently acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

4. Entitlement to service connection for an innocently acquired psychiatric disability other than PTSD, claimed as an adjustment disorder, anxiety and depression.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to February 1971. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the RO. 

In June 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As will be discussed, the Board finds that new and material evidence sufficient to reopen the previously denied claims of service connection for hypertension and a bilateral hand disability has been received.  

The reopened claims, along with the claims for service connection for innocently acquired psychiatric disorders, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The unappealed July 2005 rating decision denied the Veteran's claim of service connection for hypertension and a bilateral hand condition. 

2. The evidence received since July 2005 rating decision is new, relates to an unestablished fact necessary to prove the claim, and raises a reasonable possibility of substantiating the claim of service connection for a bilateral hand condition.

3. The evidence received since July 2005 rating decision is new, relates to an unestablished fact necessary to prove the claim, and raises a reasonable possibility of substantiating the claim of service connection for a hypertension.



CONCLUSIONS OF LAW

New and material evidence has been received to reopen the claim of service connection for a bilateral hand condition. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

New and material evidence has been received to reopen the claim of service connection for hypertension. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that the Veteran's claims of service connection for hypertension and a bilateral hand condition are being reopened.


II. Law and Regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


III. Bilateral Hand Disability

The Veteran was originally denied service connection for a bilateral hand disability in a July 2005 rating decision.  He was notified of this decision and his appeal rights but did not initiate an appeal of that denial.

When the Veteran's claim of service connection for a hand disability was denied in July 2005, the record contained the Veteran's service treatment records and VA treatment records.  

Based on this evidence, the July 2005 rating decision denied service connection based on a lack of continuity between the Veteran's in-service injury and his current disability (in other words, a deficiency in the third Shedden element). 

As explained, the Veteran's claim of service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence since July 2005 raises a reasonable possibility of substantiating the Veteran's claim.

The evidence associated with the Veteran's claims folder since the July 2005 rating decision includes VA treatment records, records from the Social Security Administration, the June 2012 hearing transcript, transcripts from March 2008 and July 2008 DRO hearings, VA examination reports, and statements from the Veteran.  

During the June 2012 hearing, the Veteran testified that he continued to experience pain in his hands after he fell into Kaohsiung Harbor in May 1970 and injured both of his hands. See the June 2012 hearing, page 3. 

This evidence is "new" in that it was not of record at the time of the June 2006 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran has continued to experience hand pain since his in-service injury.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the record indicates that the Veteran has been diagnosed with osteoarthritis of the hands and bilateral carpal tunnel syndrome, and has submitted lay evidence indicating that he has continued to experience pain in his hands since separating from service, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.


IV. Hypertension

The Veteran was originally denied service connection for hypertension in a July 2005 rating decision.  He was notified of this decision and his appeal rights but did not initiate an appeal of that denial.

When the Veteran's claim of service connection for hypertension was denied in July 2005, the record contained the Veteran's service treatment records and his VA treatment records.  

Based on this evidence, the July 2005 rating decision denied service connection for hypertension.  The basis of the denial was the lack of evidence showing that the Veteran developed hypertension during service (in other words, a deficiency in the second Shedden element). 

As explained, the Veteran's claim of service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett supra.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence since July 2005 raises a reasonable possibility of substantiating the Veteran's claim.

The evidence associated with the Veteran's claims folder since the July 2005 rating decision includes VA treatment records, records from the Social Security Administration, the June 2012 hearing transcript, transcripts from March 2008 and July 2008 DRO hearings, VA examination reports, and statements from the Veteran.  

During the June 2012 hearing, the Veteran testified that his hypertension was the result of his in-service exposure to herbicides. See the June 2012 hearing, page 10. The record indicates that the Veteran had not previously made such an assertion and that his claim had not been adjudicated as secondary to in-service herbicide exposure. 

This evidence is "new" in that it was not of record at the time of the June 2006 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran experienced an in-service injury.  See Shade, supra. 

Inasmuch as the record indicates that the Veteran has been diagnosed with hypertension, and has submitted lay evidence indicating that his hypertension is the result of his in-service exposure to herbicides, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.



ORDER

As new and material evidence has been received to reopen the previously denied claim of service connection for a bilateral hand disorder, the appeal to this extent is allowed, subject to further action as discussed below.  

As new and material evidence has been received to reopen the previously denied claim of service connection for hypertension, the appeal to this extent is allowed, subject to further action as discussed below.  


REMAND

The Veteran testified during the June 2012 hearing that he underwent a VA Agent Orange examination in 2003. See the hearing transcript, page 10; see also a July 2008 DRO hearing transcript, page 2.  

While the record includes a June 2003 Agent Orange Registry Note, a 2003 VA Agent Orange examination is not included in the Veteran's physical claims file or his Virtual VA claims file.  Accordingly, an attempt must be made to obtain a copy of this examination report. 

The Veteran contends that he has a bilateral hand disability after falling into Kaohsiung Harbor in 1970.  In a June 2005 VA treatment note, the Veteran was diagnosed with osteoarthritis in the hands.  

During a July 2008 VA examination, however, the examiner noted that X-ray studies revealed that the Veteran did not have arthritis in the hands.  The examiner then stated that the Veteran's in-service injury was minimal and without apparent sequelae and that current X-ray studies failed to show healed fractures or degenerative changes.  

It was noted that the Veteran had carpal tunnel syndrome in both wrists that was causing him to experience symptoms in his hands.  The examiner did not, however, report on whether the Veteran's carpal tunnel syndrome was related to his military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly a new VA examination is warranted. 

The Veteran contends, in part, that his hypertension is the result of his in-service exposure to herbicides.  While the Veteran has not alleged that he ever set foot in the Republic of Vietnam, in a January 2011 stressor statement, he stated that he served on the inland waterways between March and April 1970, specifically, on the Da Nang River.  See 38 C.F.R. § 3.307(a)(6)(iii) (requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  

In this capacity the Board observes that the Veteran's DD Form 214 shows that his Military Occupational Specialty (MOS) was the equivalent of water transportation occupations. 

The Veteran's service personnel records have not been associated with his claims folder.  In May 2006, the National Personnel Records Center indicated that it was unable to locate the Veteran's personnel records and that any further attempt to locate such records would be futile.  

Under these circumstances, the deck logs from the U.S.S. Lyman K. Swenson from March 1970 through April 1970 should be obtained in an effort to verity the Veteran's claim. 

The Board recognizes that hypertension is not one of the diseases associated with exposure to herbicide agents. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Accordingly, service connection for hypertension as secondary to herbicide exposure is not warranted on a presumptive basis.  

However, if it is determined that the Veteran served in the inland waterways of the Republic of Vietnam, he will be presumed to have been exposed to herbicides and service connection may be established on a direct service connection basis. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran has also claimed that his hypertension is secondary to his diagnosed psychiatric disorders. Under these circumstances a VA examination may be warranted.

In the above-mentioned January 2011 stressor statement, the Veteran also alleged that he served as an ammunition loader on the USS Lyman K. Swenson. He reported that this ship would "provide fire support for the Army" and "each time the ship['s] cannons fired, [he] thought of the damage and people being killed at the other end." He stated that these events had resulted in his currently diagnosed psychiatric disabilities. 

The Veteran was afforded a VA examination in June 2010 to determine the etiology of his claimed psychiatric disorders.  After reviewing the Veteran's claims file and conducting a clinical examination, the examiner stated that the Veteran did not have PTSD but instead diagnosed him with a depressive disorder.  

The examiner further stated that the Veteran's current mental condition was not the result of his 1970 fall into the harbor. The examiner did not, however, comment on whether the Veteran's current psychiatric disability were related to his reported distress over loading ammunition that was fired into the Republic of Vietnam.  

In the event that the deck logs from the U.S.S. Lyman K. Swenson reveal that the ship fired into the Republic of Vietnam between March 1970 and April 1970, the Veteran should be scheduled for a VA examination to determine whether any diagnosed psychiatric disorder is due to his claimed in-service stressor.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization or treatment for his claimed bilateral hand disability, hypertension and innocently acquired psychiatric disorder.   

The Board is particularly interested in a 2003 VA Agent Orange examination the Veteran may have undergone. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder

2.  The RO also should contact the National Personnel Records Center (NPRC), and/or any other appropriate repository of records, and attempt to obtain the deck logs for the U.S.S. Lyman K. Swenson from March 1, 1970 to April 30, 1970.  

3.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral hand disorder. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. Any testing deemed necessary should be performed. 

For any hand disability disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to an event or incident of his active duty (including whether such a disability is consistent with the Veteran's May 1970 in-service injury to the bilateral hands). A complete rationale for any opinion rendered must be provided.

4.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension. The Veteran's claims folder, including a copy of this remand, must be made available to the examiner. All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After reviewing the entire record and examining the Veteran, the VA examiner should opine on the following questions:

A) Is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed hypertension is due to an injury or other event of the Veteran's period of active service to include, if shown by the evidence, his claimed in-service exposure to herbicides; OR, alternatively,

B) Is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed hypertension was caused or aggravated (permanently worsened beyond normal progression) by a diagnosed psychiatric disorder. 

Complete rationale for all opinions expressed should be provided.

5. In the event the deck logs from the USS Swenson show that the ship fired into the Republic of Vietnam between March 1970 and April 1970, the Veteran should be scheduled for an appropriate VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should list all psychiatric disabilities (including PTSD) diagnosed on examination.  For any psychiatric disability (other than PTSD) diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise due to an event or incident of the Veteran's period of active duty.  

For any PTSD diagnosed on examination, the examiner must identify the stressor(s) which serve as the basis for the PTSD diagnosis, to include the Veteran's January 2011 report of being distressed after firing into Vietnam.  A report of the examination should be prepared and associated with the Veteran's claims folder.

6. After completing any development deemed to be necessary, the RO should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


